                                            Case 3:19-cv-07806-SI Document 9 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL GREGORY HARRIS,                           Case No. 19-cv-07806-SI
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     ESPENOZA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed for failure to state a claim upon which relief may be granted.

                                  14

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: June 8, 2020

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
